DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 12 and 14 are objected to because the wherein clause does not appear to be correct.  The “one magnetic circuit” is the inductive power transfer path.  The claim improperly suggests that there is a separate circuit that is used by both the inductive power transfer path and resolver.  The described improvement is how the resolver uses the structure of the (already existing) inductive power transmitter coil – there is not a new structure (“magnetic circuit”) into which the inductive power transfer and resolver are placed. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mindl (US 6,343,670).
With respect to claim 1, Mindl discloses a device (fig 1-3; all text), comprising: 
an inductive power transfer path (items 6-9 in fig 1; or just items 6-7, 9 in fig 3) for the inductive transfer of electric power to an electrical load (steering wheel 4) arranged on a rotor (5) of an electric machine; and 
a resolver (6 or 7; col. 3, lines 42-50) for detecting an angular position of the rotor, 
wherein the inductive power transfer path and the resolver use one magnetic circuit (both wireless power transfer and angular position use “one magnetic circuit”, coils 6; see col. 4, lines 40-48).  
Mindl discloses wireless power transfer between a stator and rotor.  The stator includes coils (7) that act to both transmit wireless power and detect the angular position of the sensor.  The claim only broadly recites “an inductive power transfer path” and “one magnetic circuit”.  The Examiner notes that claim 2 recites “at least one” primary/secondary coil.  Thus, Mindl anticipates the claim with its plurality of coils (four shown in fig 1, three shown in fig 3).
With respect to claim 2, Mindl discloses the magnetic circuit comprises at least one primary coil (6) and at least one secondary coil (7), wherein the at least one primary coil is used both for measuring the angular position of the rotor and for the inductive transfer of electric power to the at least one secondary coil (col. 4, lines 40-48).  
With respect to claim 11, Mindl discloses wherein the rotor is an internal rotor.  First, figs 1 and 3 both show that the rotor (5) has portions that are placed closer to the center (steering spindle 10) of the rotating system than the stator (3). This makes it an “internal” rotor.  Second, the Mindl rotor is used “inside” a vehicle.  This also makes it “internal”. 
With respect to claim 12, Mindl discloses an electric machine (fig 1-3; all text) comprising: a rotor (5), a stator (3), and the device of claim 1. 
With respect to claim 14, Mindl discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1 and 12. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants’ Admitted Prior Art (“APA”; specification, page 1, lines 16-17 and page 3, lines 8-22) in view of Mirescu (US 2005/0242682) and in further view of Patmore (US 2019/0123597).
With respect to claim 1, APA discloses a device, comprising: 
an inductive power transfer path (page 3, lines 8-22) for the inductive transfer of electric power to an electrical load arranged on a rotor of an electric machine; and 
a resolver (page 1, lines 16-17) for detecting an angular position of the rotor.
APA discloses that rotating electrical machines are known to have inductive power transfer paths and resolvers.  APA does not expressly disclose wherein the inductive power transfer path and the resolver use one magnetic circuit.  Mirescu discloses a rotating electric machine comprising Hall effect sensors used to detect the angular position of a rotor (fig 1; par 4-10).  
APA and Mirescu are analogous because they are from the same field of endeavor, namely resolvers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the APA resolver as a Hall-effect sensor, as taught by Mirescu.  The motivation for doing so would have been to use of a known technique to improve a similar device in the same way.  MPEP §2143(C).
Patmore teaches that Hall-effect sensors can be combined into the wireless power transmitter coils (par 50, last sentence).  The combination and Patmore are analogous because they are from the same field of endeavor, namely Hall-effect sensors to detect angular position.   At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to relocate the functionality of detecting the angular position of the rotor from Mirescu’s dedicated Hall-effect sensor to APA’s stator-based wireless power transmission coil, as taught by Patmore.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Patmore does not detail any hardships in swapping a Hall effect sensor for a transmitter coil.  Thus, doing so within the APA/Mirescu combination would have been within the level of ordinary skill in the art. 
With respect to claim 2, APA discloses the magnetic circuit comprises at least one primary coil (page 3, lines 9-10) and at least one secondary coil (page 3, lines 10-11).  The combination teaches wherein the at least one primary coil is used both for measuring the angular position of the rotor and for the inductive transfer of electric power to the at least one secondary coil (Mirescu teaches using a Hall effect sensor for angular position measurements; Patmore teaches replacing a Hall effect sensor with a wireless power transmission coil).  
With respect to claim 3, Mirescu discloses the resolver comprises: an arrangement with at least one magnetic ring (par 9) made of a magnetic material, wherein the magnetic ring is arranged so as to rotate together with the rotor (par 9), and wherein the magnetic ring is designed and arranged such that upon a rotation of the rotor it causes a change in the magnetic field near the stator that is detectable by a Hall effect sensor (par 9-10).
Patmore, as discussed above, teaches that the changing magnetic field can be sensed with the primary coil instead of a Hall effect sensor.  Therefore, the combination teaches that, upon a rotation of the rotor, the inductance of the at least one primary coil changes as a function of the angular position of the rotor.  
With respect to claim 10, APA discloses the power transfer path comprises a compensator and/or a rectifier (page 3, lines 17-18); and/or wherein the resolver comprises a low-pass filter.  
With respect to claim 11, Mirescu discloses the rotor is an internal rotor (par 5).
With respect to claim 12, APA (page 3) and Mirescu (par 5) both discloses a stator and rotor and the combination teaches the device of claim 1.  The references are analogous, as discussed above.
With respect to claim 13, APA discloses the electric machine is a synchronous machine (page 3, lines 3-6 and 19).  
With respect to claim 14, the references combine to teach the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claim 1.  The references are analogous, as discussed above.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Mirescu, Patmore and Yamamura (US 2009/0102304).
With respect to claim 4, Mirescu discloses a magnetic ring (par 9-10), but does not expressly disclose its structure.  Yamamura (fig 1; par 41-48) discloses a rotating electronic machine with a rotor (1) comprising a magnetic ring, wherein the magnetic ring (core 2 and/or magnetic poles 3) is a continuous magnetic ring (core 2 is unbroken throughout the circumference around the axis), 
wherein different areas of the magnetic ring are arranged at different distances from the rotation axis of the rotor (2 is a decagon, where its flat edges are at different distances from the axis of rotation) and/or have different cross- sectional shapes; or 
wherein the magnetic ring is formed from a plurality of magnetic cores (3) arranged at different distances from the rotation axis of the rotor and/or having different shapes.  
The use of “and/or” and “or” in claim 4 indicates that the four limitations defining the magnetic ring can be interpreted as alternatives.  The claim can be read as having three “or”s.  This means that the prior is only required to teach one of the four options.   Yamamura disclose two of the options.
First, it discloses that core (2) is a decagon and has ten flat sides.  Each flat side includes a length that has varying distances to the axis of rotation (where the middle of each face is closest to the axis).  
Second, it discloses a plurality of cores (3), one on each of the ten sides.  Each core has parts that are closer to the axis than other parts (because, as discussed above, the decagon produces flat surfaces with unequal distances to the center).
Mirescu and Yamamura are analogous because they are from the same field of endeavor, namely rotors with magnetic rings.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Mirescu magnetic ring to have the configuration taught by Yamamura.  The motivation for doing so would have been to use of a known technique to improve similar devices in the same way.  MPEP §2143(C).  The skilled artisan would have looked to Yamamura to “fill in the gaps” missing in the Mirescu disclosure regarding the size/shape/configuration of the magnetic ring.
With respect to claim 5, Yamamura discloses the magnetic ring has a substantially elliptical, triangular, square or other non-circular shape (the decagon is “non-circular”).   
With respect to claim 6, Yamamura discloses the magnetic ring is arranged in a manner offset to the rotation axis of the rotor (the decagon includes parts that are relatively close to the axis and other parts that are farther away).  
With respect to claim 7, Yamamura discloses:
wherein the magnetic ring is a continuous magnetic ring formed from ferrite (core 2) or from magnetic plastics; and/or 
wherein the magnetic ring is formed from a plurality of magnetic cores (3), the magnetic cores being ferrite cores (“magnetic poles” 3 are magnetic, thereby obviously making them “ferrite”).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Mirescu, Patmore and Saunamaki (US 2017/0093170
APA discloses at least one oscillator (page 3, lines 13-15) electrically connected to the at least one primary coil.  APA does not expressly disclose a frequency meter.  Saunamaki discloses a wireless power transfer system (fig, 1, 3) comprising an oscillator (118) and a frequency meter (114) for measuring the resonance frequency of the at least one oscillator.  
APA and Saunamaki are analogous because they are from the same field of endeavor, namely wireless power transfer systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify APA by including a frequency meter, as taught by Saunamaki.  The motivation for doing so would have been to know more about the system.  The claim only broadly recites a frequency meter – there is no use for the sensed information and or consequence for the sensed values deviating beyond any specific range or thresholds.  Adding generic sensors is within the level of ordinary skill in the art. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Mirescu, Patmore, Saunamaki and Lisuwandi (US 2013/0154373).
The combination discloses an oscillator, but not a Royer oscillator.  Lisuwandi discloses that Royer oscillators are known types of oscillators (par 107).  The combination and Lisuwandi are analogous because they are from the same field of endeavor, namely oscillators.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the APA oscillator as a “Royer” oscillator.  The motivation for doing so would have been to the “obvious to try” rationale and the selection from a finite number of identified proven solutions, each with a reasonable expectation of success.  MPEP §2143(E).  Selecting from the known types of oscillators would have been within the level of ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836